DETAILED ACTION
This office action is in response to the communication received on 04/20/2022 concerning application no. 15/874,523 filed on 01/18/2018.
Claims 1-2, 4-11, and 14-15 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Claims 1-2, 4-11, and 14-15 are pending.

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that drawing amendment is not needed as it is not necessary to understand the claimed invention.
	Examiner disagrees. The claimed invention is about the transmission and reception of multiple ultrasound waves and the study of the frequency domain of the signals. The Fig. 4-6 and 8 are attempting to convey transmission information and frequency information. There graphs are critical to the understanding of the claimed invention. Without axes labeling in the x and y directions, it would be unclear to one with ordinary skill in the art what scale the claimed invention is operating in. For example, in the case of Fig. 4, one with ordinary skill in the art cannot determined the difference between the fundamental frequencies, the peak points of the strengths, or even the frequency ranges. In the case of axes, it is further unclear if the frequency ranges are in Hz, MHz, GHz, or some other magnitude of frequency. It is well known in the art that proper labelling of a graph is needed to understand said graph’s information and relationship between what is on the x and y axes.
	Examiner maintains the objection.

Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that Angelsen does not teaching aligning elements in an array and does not teach outputting driving signals or shifting the opening. Furthermore, Applicant argues that Zhou does not show the frequency band of the driving signal to the element and does not teach the opening including transducers among a plurality of transducers with shifting. 
	Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With regards to Angelsen, the term “shifting” is broad. Shifting in the claim element that states “sequentially switches the transducers to which the first driving signal and the second driving signal is output shifted a predetermined number”, does not exclude shifting the activation and deactivation of the elements. Furthermore, Applicants remarks about moving the active elements along the array are not present in the claim. Assuming, arguendo, such an interpretation was present, it would contradict with the claim element that establishes that the first transducer groups is present within the second transducer group and result in a lack of clarity. With regards alignment of groups, Angelsen clearly shows the alignment of the HF and LF arrays in Fig. 2a and 5 along the x and y axes. Angelsen teaches in the abstract that the array structure is possible in a linear structure. Furthermore, Applicant’s diagram of explanation in remarks is not persuasive as such teachings or that form of interpretation is not present in the specification. That is, the specification does not adequately disclose that “output shifting” menacing moving the elements. Rather, paragraph 0080 of the published specification provides support for an interpretation where the transducers are being switched (“According to the control by the controller 18, the transmitter 12 as described above sequentially switches the transducers 2a to which the driving signal is supplied shifting a predetermined number for each transmission/reception of the ultrasound”). With regards to Zhou, Examiner notes that nothing in the claim excludes the observation of crosstalk. The claims note the output of at least two groups. Zhou teaches this as the reference states that “Fig. 7 illustrates the pressure outputs from elements four and five, respectively, in both time and frequency domain.”. This is magnitude frequency domain graph teaches the claimed element as the claims are observing the comparison of frequency spectra of signals associated to transducer groups.
	Examiner maintains the rejection under Angelsen in view of Zhou.

Drawings
The drawings are objected to because:
Fig. 4: X and Y axes are missing units associated to the variables and are missing numerical scaling.
Fig. 5: X and Y axes are missing units associated to the variables and are missing numerical scaling.
Fig. 6: X and Y axes are missing units associated to the variables and are missing numerical scaling.
Fig. 8: X and Y axes are missing units associated to the variables and are missing numerical scaling.
Fig. 9: X and Y axes are missing units associated to the variables and are missing numerical scaling.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 5-6, recite “wherein a single ultrasound probe of the at least one ultrasound probe”. claim element is indefinite. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “single ultrasound probe” is the same as the “the at least one ultrasound probe” established in lines 1-2 and 5-6 or is a separate and distinct feature. If the single ultrasound probe is different from the at least one ultrasound probe, it is further unclear how the single ultrasound probe is present in the ultrasound probe.
For purposes of examination, the Office is considering the at least one ultrasound probe to be the same as the single ultrasound probe.
Line 7, recite “an array”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “array” is the same as the “array” established in line 6 or is a separate and distinct feature. 
For purposes of examination, the Office is considering arrays to be the same.
Lines 7 and 8, recite “some of the transducers”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what number of transducers are required to meet the criteria of “some”. “Some of the transducers” could merely be one transducer or it could require a plurality of transducers. One with ordinary skill in the art would not be able to ascertain the number of transducers that are required.
For purposes of examination, the Office is considering at least two transducers to be some of the transducers.
Lines 23, recites “shifting a predetermined number”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is being shifted a predetermined number. One interpretation is that the predetermined number is the shifting frequency. Another interpretation is the number of shifts. A third interpretation is shifting a number of elements that are activated. It should be noted, the third interpretation of shifting activated elements would render further lack of clarity as noted in point 5 of the claim 1 rejections.
For purposes of examination, the Office is considering the shifting to be a predetermined frequency number.
Lines 27-28, recite “the first transducer group is position on an inner side of the transmitting opening…outer side of the first transducer group”. This claim element is indefinite. In an interpretation that the shifting involves translating/moving the active element groups, it would be unclear how the first group is within the second group as the active elements are shifting around based on the driving signals.
For purposes of examination, the Office is considering the shifting to be referring to mere shifting between activating and deactivating transducer groups.

Claim 4 is indefinite for the following reasons:
Line 2-3, recite “the -20 dB frequency band of the first driving signal”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what the relationship is between the -20 dB band and the frequency band of claim 1.
Line 3-4, recite “the -20 dB frequency band of the second driving signal”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what the relationship is between the -20 dB band and the frequency band of claim 1.

Claim 6 is indefinite for the following reasons:
Lines 9-10, recite “wherein a signal strength…is -20 dB or more relative to a maximum value of a signal strength”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how the signal strength, which is a fixed value, can be “is -20 dB or more” than itself. If the signal strengths are different, it is unclear how a signal can be stronger than a maximum value as a maximum is the greatest value amongst a plurality of values.
For purposes of examination, the Office is considering the signal to be stronger than another signal value.

Claim 9 is indefinite for the following reasons:
Line 3, recite “the -20 dB frequency band”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what the relationship is between the -20 dB band and the frequency band of claim 1.
Line 3-4, recite “the -6 dB frequency band”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what the relationship is between the -6 dB band and the frequency band of claim 1.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Shiwei Zhou et al. ("An Approach for Reducing Adjacent Element Crosstalk in Ultrasound Arrays", December 2003, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 50, No. 12, pages 1752-1761).

Regarding claim 1, Angelsen teaches an ultrasound diagnostic apparatus including at least one ultrasound probe (Probe) configured to transmit transmitting ultrasound to a subject and configured to receive a receiving signal from the subject to generate ultrasound image data from the receiving signal (Abstract teaches that the acoustic probe transmits and receives acoustic pulses. Paragraphs 0003 and 0005 teach that the probe is able to perform ultrasound imaging), 
wherein a single ultrasound probe of the at least one ultrasound probe includes a plurality of transducers aligned in an array, a transmitting opening configured with some of the transducers aligned in an array and wherein some of the transducers includes a plurality of transducer groups including at least a first transducer group and a second transducer group (Paragraph 0053 teaches that the probe has a high frequency (HF) aperture 201 and a low frequency (LF or LF1) aperture 202. See Fig. 2a. Paragraph 0110 teaches that the probe has CMUT/PMUT transducers. Paragraph 0014 teach that the elements are arranged in groups that are connecter to sub-aperture beamforming electronics. While the annular array apertures 201 and 202 are shown to be aligned with one another, Abstract teaches that the probe is able to operate in the form of linear arrays. A linear format of aligned transducers is also shown in Fig. 5. In Fig. 2a and 5, the arrays are shown to be aligned with respect to the x and y axis);
a transmitter (Apertures 201 and 202) which: 
generates a plurality of driving signals with different driving waveforms, the plurality of driving signals including at least a first driving signal and a second driving signal (Paragraph 0013 teaches that the HF and LF transmission is separate and in different frequency bands. Paragraph 0104 teaches that the amplitude of the LF transmission can be set higher than the HF transmit aperture),  
provides a time delay for transmitting the plurality of driving signals, the time delay provided to the first driving signal, to the second driving signal, or to both the first driving signal and the second driving signal of the plurality of driving signals so that the transmitting ultrasound focuses to a same focal point (Paragraph 0056 teaches the equations that are used in the propagation lag for the LF1 and HF apertures. The equation for LF is dependent on RLO(z) and RLI(z) and the HF is dependent on RHO(z) and RHI(z). Fig. 2a shows that the values are different from one another and would result in different propagation lags. Paragraph 0057 teaches that the HF and LF lags are different and have a change in the oscillation phase of 90 degrees. Paragraph 0055 teaches that the LF and HF are transmitted at the point 208. See Fig. 2a. Paragraph 0055 teaches that the delay is used in the control of the pulsing of the HF and LF signals’ transmission),
outputs the first driving signal to the first transducer group, and outputs the second driving signal to the second transducer group (Paragraph 0055 teaches that the LF and HF are transmitted at the point 208. See Fig. 2a), according to control by a controller, the transmitter sequentially switching the transducers of the first transducer group and the second transducer group to which the first driving signal and the second driving signal is supplied (Abstract teaches that the array can be a switched array. Paragraph 0026 teaches that switches can be used for the electronic selectable connection of groups of array elements for sub-aperture beamforming), and sequentially switches the transducer to which the first driving signal and the second driving signal is output shifting a predetermined number (Abstract teaches the ultrasound of switched arrays. Paragraph 0026 teaches that the electronic circuitry is able to switch the selection and transmission of groups of array elements to perform beamforming or sub-aperture beamforming for transmission and reception. Paragraph 0029 teaches that the switching controls the HF and LF array surfaces. Paragraph 0067 teaches that the switching is operated at 10 MHz for the HF and LF frequencies);
a receiver which receives the receiving signal from the subject (Paragraph 0013 teaches that the arrays care able to receive HF and LF signals); and
a central processing unit which generates the ultrasound image data from the receiving signal (Paragraphs 0003 and 0005 teach that the probe is able to perform ultrasound imaging),
wherein 
Serial No. 15/874,523the first transducer group is positioned on an inner side of the transmitting opening and the second transducer group is positioned to an outer side of the first transducer group (Fig. 2a shows the HF transmit aperture 201 to be in the center and the LF aperture 202 on the outer side of the transducer), and
that the transmitting ultrasound focuses at the same focal point (Paragraph 0055 teaches that the LF and HF are transmitted at the point 208. See Fig. 2a).
However, Angelsen is silent regarding an ultrasound diagnostic apparatus,
wherein the transmitter is configured to emit a frequency showing a maximum strength in a frequency power spectrum of a pulse of the second driving signal being included in a frequency power spectrum of a pulse of the first driving signal, such that the transmitting ultrasound focuses at the same focal point, and 
wherein a frequency band of the frequency power spectrum of the pulse of the first driving signal is wider than a frequency band of the frequency power spectrum of the pulse of the second driving signal, and the frequency band of the frequency power spectrum of the pulse of the first driving signal includes the frequency band higher than the frequency band of the frequency power spectrum of the pulse of the second driving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Zhou teaches an ultrasound diagnostic apparatus,
wherein the transmitter (Element array as seen in Fig. 2 with voltage inputs) is configured to emit a frequency showing a maximum strength in a frequency power spectrum of a pulse of the second driving signal being included in a frequency power spectrum of a pulse of the first driving signal (Fig. 7 shows the element 5 peak to be at -20 dB at a frequency of 2.5 MHz. This is within element 4’s frequency spectrum of 0- 9 MHz), and
wherein a frequency band of the frequency power spectrum of the pulse of the first driving signal (Data associated with element 4 in Fig. 7) is wider than a frequency band of the frequency power spectrum of the pulse of the second driving signal (Data associated with element 5 in Fig. 7), and the frequency band of the frequency power spectrum of the pulse of the first driving signal includes the frequency band higher than the frequency band of the frequency power spectrum of the pulse of the second driving signal (Fig. 7 shows the element 4’s frequency band at -50 dB is from 1-5MHz. And is wider and higher than the element 5’s frequency band at -60 dB, which is from 1-4MHz).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Zhou’s teaching of a frequency showing a maximum strength in a frequency power spectrum of a transmitting pulse signal of the second driving signal that is included in the frequency power spectrum of a transmitting pulse signal of the first driving signal. And that the frequency band of the first signal is higher than the frequency band of the second signal. This modified apparatus would allow for the reduction in output signal cross-talk (Abstract of Zhou). Furthermore, the modified apparatus implements ultrasound imaging techniques in a minimal cost (Abstract of Zhou). Furthermore, the operation of in the frequency domain is beneficial as the transfer functions are easily analyzed (Page 1754 of Zhou). Finally, the operation of spectra that are win the spectra of the other signal has the added benefit of reducing the signals’ interference with one another and the receiver only has to operate with reception of a specific frequency range that works on multiple signals.

Regarding claim 2, modified Angelsen teaches that ultrasound diagnostic apparatus in claim 1, as discussed above. 
	Angelsen further teaches an ultrasound diagnostic apparatus, wherein the central processing unit selects one of the first driving signal or the second driving signal from the plurality of driving signals with the different driving waveforms for each of the transducer groups (Abstract teaches that the frequencies selected can be HF, LF1, LF2, …, LFn. Paragraph 0013 teaches that the HF and LF transmission is separate and in different frequency bands. Paragraph 0104 teaches that the amplitude of the LF transmission can be set higher than the HF transmit aperture. Fig. 2a shows the HF aperture 201 and the LF aperture 202),
wherein, the transmitter generates the selected driving signal and outputs the selected driving signal to a transducer group of the plurality of transducer groups corresponding to the selected driving signal (Paragraph 0053 teaches that the HF aperture is aperture 201, which is the inner aperture in Fig. 2a. The LF aperture is aperture 202, which is the outer aperture in Fig. 2a).

Regarding claim 4, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that the - 20 dB frequency band of the first driving signal is wider than the -20 dB frequency band of the second driving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Zhou teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that the - 20 dB frequency band of the first driving signal is wider than the -20 dB frequency band of the second driving signal (Fig. 4 teaches that the -20 dB frequency band of the element 4 is wider than the -20 dB frequency band of the element 5. See modified Fig. 7 below).

    PNG
    media_image1.png
    266
    550
    media_image1.png
    Greyscale

Modified Fig. 7
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Zhou’s teaching of a first signal with a wider -20 dB frequency band than the -20 dB frequency band of the second signal. This modified apparatus would allow for the reduction in output signal cross-talk (Abstract of Zhou). Furthermore, the modified apparatus implements ultrasound imaging techniques in a minimal cost (Abstract of Zhou). Furthermore, the operation of in the frequency domain is beneficial as the transfer functions are easily analyzed (Page 1754 of Zhou). Finally, the operation of spectra that are win the spectra of the other signal has the added benefit of reducing the signals’ interference with one another and the receiver only has to operate with reception of a specific frequency range that works on multiple signals.

Regarding claim 8, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, a ratio of a number of transducers of the first transducer group with respect to all transducers of the transmitting opening is 1/16 to 1/2.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Zhou teaches an ultrasound diagnostic apparatus, wherein, a ratio of a number of transducers of the first transducer group with respect to all transducers of the transmitting opening is 1/16 to 1/2 (Paragraph 2 of the “Transmitting mode” section teaches the element 4 outputs an impulse. This is the first group1.  The other elements 1-3 and 5-7, can have 0 or a non-zero output and make up the second group. The ratio of first to second group is 1/6).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Zhou’s teaching of a ratio of a number of transducers ranging from 1/16 to ½. This modified apparatus would allow for the reduction in output signal cross-talk (Abstract of Zhou). Furthermore, the modified apparatus implements ultrasound imaging techniques in a minimal cost (Abstract of Zhou). This minimal cost is reinforced with the ratio of the number of elements reduces the need for additional arrays to be added.  

Regarding claim 15, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein a central frequency in the frequency power spectrum of the first driving signal of the first transducer group is higher than a central frequency in the frequency power spectrum of the second driving signal of the second transducer group.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Zhou teaches an ultrasound diagnostic apparatus, wherein a central frequency in the frequency power spectrum of the first driving signal of the first transducer group is higher than a central frequency in the frequency power spectrum of the second driving signal of the second transducer group (See modified Fig. 7 below).

    PNG
    media_image2.png
    401
    332
    media_image2.png
    Greyscale

Modified Fig. 7
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Pekar’s teaching of a central frequency that is higher than the second group’s frequency. This modified apparatus would allow for the reduction in output signal cross-talk (Abstract of Zhou). Furthermore, the modified apparatus implements ultrasound imaging techniques in a minimal cost (Abstract of Zhou). Furthermore, the operation of in the frequency domain is beneficial as the transfer functions are easily analyzed (Page 1754 of Zhou). Finally, the operation of spectra that are win the spectra of the other signal has the added benefit of reducing the signals’ interference with one another and the receiver only has to operate with reception of a specific frequency range that works on multiple signals.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Shiwei Zhou et al. ("An Approach for Reducing Adjacent Element Crosstalk in Ultrasound Arrays", December 2003, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 50, No. 12, pages 1752-1761) further in view of Martin Pekar et al. ("Frequency Tuning of Collapse-Mode Capacitive Micromachined Ultrasonic Transducer", 6 October 2016, Ultrasonics 74, pages 144-152).
	
Regarding claim 5, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Zhou is silent regarding an ultrasound diagnostic apparatus, wherein, a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the first driving signal transmitted from the first transducer group is smaller than a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the second driving signal transmitted from the second transducer group.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Pekar teaches an ultrasound diagnostic apparatus, wherein, a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the first driving signal transmitted from the first transducer group is smaller than a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the second driving signal transmitted from the second transducer group (The ratio of the -6 dB/-20 dB of -110V (About 0.21) is smaller than the -6 dB/-20 dB of signal -80V (About 0.5). See modified Fig. 7 below).

    PNG
    media_image3.png
    686
    535
    media_image3.png
    Greyscale

Modified Fig. 7
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Pekar’s teaching of a first signal with a smaller -6/-20 dB ratio than the second signal’s -6/-20 dB ratio. This modified apparatus operate efficiently at multiple center frequencies when the driving pulse and the bias voltage are optimized (Abstract of Pekar). Furthermore, this modified apparatus has a range of tenability and a strong transmit sensitivity (Conclusion of Pekar).

Regarding claim 9, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Zhou is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that, a signal strength of the first driving signal in the -20 dB transmitting frequency band of the single ultrasound probe is greater than a signal strength of the second driving signal in the -6 dB transmitting frequency band of the second driving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Pekar teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that, a signal strength of the first driving signal in a -20 dB transmitting frequency band of the single ultrasound probe is greater than a signal strength of the second driving signal in a -6 dB transmitting frequency band of the second driving signal (See modified Fig. 7 below).

    PNG
    media_image4.png
    492
    534
    media_image4.png
    Greyscale

Modified Fig. 7
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Pekar’s teaching of a first signal with a greater strength than the second signal with a strength at the -6 dB. This modified apparatus operate efficiently at multiple center frequencies when the driving pulse and the bias voltage are optimized (Abstract of Pekar). Furthermore, this modified apparatus has a range of tenability and a strong transmit sensitivity (Conclusion of Pekar).

Claims 6-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Shiwei Zhou et al. ("An Approach for Reducing Adjacent Element Crosstalk in Ultrasound Arrays", December 2003, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 50, No. 12, pages 1752-1761) further in view of Tetsuya (JP 2014168555).

Regarding claim 6, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Zhou is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal so that the frequency power spectrum of the pulse of the first driving signal frequency band is included in a -20dB transmitting frequency band of the single ultrasound probe; 
wherein there are signal strength peaks on each of a lower frequency side of a central frequency of the -20 dB transmitting frequency band and a higher frequency side of the central frequency; and 
wherein a signal strength in a frequency region between the signal strength peaks on each of the lower frequency side and the higher frequency side is -20 dB or more relative to a maximum value of a signal strength.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal so that the frequency power spectrum of the pulse of the first driving signal frequency band is included in a -20dB transmitting frequency band of the single ultrasound probe (Paragraph 0024 teaches the monitoring of the pulse signals Sg’s peaks with respect to the frequency spectrum as seen in Fig. 5C. Paragraph 0024 is teaching that the data of Fig. 5 is from the single ultrasound probe 2. It does not recite the use of multiple probes);
wherein there are signal strength peaks on each of a lower frequency side of a central frequency of the -20 dB transmitting frequency band and a higher frequency side of the central frequency (See modified Fig. 5C below); and 
wherein a signal strength in a frequency region between the signal strength peaks on each of the lower frequency side and the higher frequency side is -20 dB or more relative to a maximum value of a signal strength (See modified Fig. 5C below).

    PNG
    media_image5.png
    371
    373
    media_image5.png
    Greyscale

Modified Fig. 5C
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Tetsuya’s teaching of having a central strength greater than a reference and peaks on the lower higher frequency. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 7, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Zhou is silent regarding an ultrasound diagnostic apparatus, wherein the transmitter generates the second driving signal so that the frequency power spectrum of the pulse of the second driving signal frequency band is included in a -20dB transmitting frequency band of the single ultrasound probe and a maximum strength peak is on a lower frequency side than a central frequency of the -20 dB transmitting frequency band.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein the transmitter generates the second driving signal so that the frequency power spectrum of the pulse of the second driving signal frequency band is included in a -20dB transmitting frequency band of the single ultrasound probe and a maximum strength peak is on a lower frequency side than a central frequency of the -20 dB transmitting frequency band (See modified Fig. 5C below. Paragraph 0024 is teaching that the data of Fig. 5 is from the single ultrasound probe 2. It does not recite the use of multiple probes).

    PNG
    media_image6.png
    347
    568
    media_image6.png
    Greyscale

Modified Fig. 5C
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Tetsuya’s teaching of having a peak strength in the second signal that is at a lower frequency than the center frequency. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 11, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Zhou is silent regarding an ultrasound diagnostic apparatus, wherein, 
the transmitter and the receiver output the plurality of driving signals and generate the receiving signal according to tissue harmonic imaging; and 
the central processing unit extracts a harmonic wave component which has a higher-order than that of a fundamental wave component of the receiving signal from the receiving signal corresponding to one of the first driving signal or the second driving signal and generates an ultrasound image based on the harmonic wave component.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein
the transmitter (Transmission unit 12) and the receiver (Reception unit 13) output the plurality of driving signals and generate the receiving signal according to tissue harmonic imaging (Paragraph 0060 teaches that the transmission and reception of multiple ultrasound signals are conducted according to tissue harmonic imaging); and
the central processing unit (Image generation unit 14) extracts a harmonic wave component which has a higher-order than that of a fundamental wave component of the receiving signal from the receiving signal corresponding to one of the first driving signal or the second driving signal and generates an ultrasound image based on the harmonic wave component (Paragraphs 0030-0031 teach that the image generation unit 14 includes a harmonic component extraction unit 14a. This harmonic component extraction unit 14a is able to extract harmonic components and is able to generate an image. Paragraph 0060 teaches tissue harmonic imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Tetsuya’s teaching of a conducting tissue harmonic imaging and extracting a higher harmonic component. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 14, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Zhou is silent regarding an ultrasound diagnostic apparatus, wherein the ultrasound image data is data to perform tissue harmonic imaging based on the receiving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein the ultrasound image data is data to perform tissue harmonic imaging based on the receiving signal (Paragraphs 0030-0031 teach that the image generation unit 14 includes a harmonic component extraction unit 14a. This harmonic component extraction unit 14a is able to extract harmonic components and is able to generate an image. Paragraph 0060 teaches tissue harmonic imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Tetsuya’s teaching of a conducting tissue harmonic imaging and extracting a higher harmonic component. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Shiwei Zhou et al. ("An Approach for Reducing Adjacent Element Crosstalk in Ultrasound Arrays", December 2003, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 50, No. 12, pages 1752-1761) further in view of Tanaka et al. (PGPUB No. US 2015/0313575).

Regarding claim 10, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Zhou is silent regarding an ultrasound diagnostic apparatus, wherein, the plurality of transducer groups are driven by a common driving voltage.
In an analogous imaging field of endeavor, regarding the design of a plurality of transducer groups of a probe, Tanaka teaches an ultrasound diagnostic apparatus, wherein, the plurality of transducer groups are driven by a common driving voltage (Fig. 3 shows that the power source 42 indirectly provides voltage to the ultrasonic probe 100. Paragraph 0075 teaches that the ultrasonic probe can have a plurality of transducer groups. This is also seen in Fig. 11).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Zhou with Tanaka’s teaching of a common driving voltage for the transducer groups. This modified apparatus would allow a user to conduct micro-beamforming and reduce the required amount of electrical circuitry. Additionally, the modified apparatus would allow for the of ultrasound images with high spatial resolution (Paragraph 0007 of Tanaka). Furthermore, the use of a single voltage source is cost-effective as it does not require cost expenditure for multiple source components and only requires a single source.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ishihara et al. (PGPUB No. US 2013/0331699): Teaches the transmission of aligned transducer element groups in a sequential switching manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The definition of a group is “A group must contain at least one element, with the unique (up to isomorphism) single-element group known as the trivial group.” I.e. a single element group, is a trivial group and is by definition in a group (Link: https://mathworld.wolfram.com/Group.html)